USCA11 Case: 20-13913    Date Filed: 08/30/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13913
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:16-cv-00262-ECM-WC



MARIANN COLLINS,
RICK COLLINS,

                                                          Plaintiffs-Appellants,

                                    versus

BSI FINANCIAL SERVICES,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (August 30, 2021)

Before BRANCH, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13913          Date Filed: 08/30/2021       Page: 2 of 6



       Mariann Collins and Rick Collins (collectively “the Collinses”) appeal from

the district court’s grant of summary judgment in favor of BSI Financial Services

on the Collinses’s breach-of-contract claim concerning the servicing of a mortgage

loan. Because the undisputed facts show that the Collinses cannot prove an

essential element of their claim, we affirm.

                                     I.    Background

       The facts in the record are as follows. On June 19, 2000, the Collinses

closed on a mortgage loan for a residential property in Alabama. The loan was

subsequently assumed by CitiMortgage, Inc. At some point prior to 2013, the

Collinses fell behind on their mortgage payments and entered into a forbearance

agreement with CitiMortgage, wherein they would pay a higher monthly mortgage

payment throughout 2013 in order to bring their account current. Although the

Collinses made the payments under the agreement, at least one of them was not

timely. In early 2014, CitiMortgage notified the Collinses that their loan was in

default and stopped accepting payments.1 The last payment made by the Collinses

and accepted by CitiMortgage was in February 2014.

       CitiMortgage ultimately transferred servicing of the loan to BSI Financial

Services (“BSI”), effective September 22, 2015. Shortly thereafter, CitiMortgage


       1
         CitiMortgage indicated that the account was in default by $177.60. However, the
Collinses disagreed that their account was in default and continued to submit payments to
CitiMortgage of what they believed to be the current amount due.
                                               2
            USCA11 Case: 20-13913            Date Filed: 08/30/2021        Page: 3 of 6



assigned ownership of the loan to Ventures Trust 2013-I-H-R in October 2015.

BSI serviced the loan from September 2015 until November 2017, and during this

time the Collinses made no payments to BSI. 2

       In March 2016, the Collinses filed suit in Alabama state court against

CitiMortgage, BSI, and other various servicers and holders of their mortgage, after

BSI allegedly accelerated the loan and initiated foreclosure proceedings against

them. CitiMortgage removed the case to the Middle District of Alabama. In their

second amended complaint—the operative complaint in this action—the Collinses

raised a claim of breach of contract against both CitiMortgage and BSI. 3

Specifically, they alleged that CitiMortgage and BSI breached the mortgage

contract by misapplying payments, failing to send proper notices, and—as to BSI

specifically—improperly initiating foreclosure proceedings based on incorrect

accounting records from CitiMortgage. The Collinses eventually settled their

claim against CitiMortgage.

       BSI moved for summary judgment, arguing, in relevant part, that the

undisputed evidence showed that the Collinses failed to perform under the



       2
          In her deposition as part of the summary judgment proceedings, Mariann Collins
testified that she “was told not to” make any payments to BSI, but conceded that no one at BSI
had told her that.
       3
         The Collinses also raised claims for fraud, defamation, and violations of the Fair Debt
Collection Practices Act, but the district court dismissed those claims for failure to state a claim.
The Collinses do not challenge this dismissal order on appeal.
                                                  3
           USCA11 Case: 20-13913           Date Filed: 08/30/2021       Page: 4 of 6



contract—an essential element for a breach-of-contract claim under Alabama

law—because they made no mortgage payments to BSI during the time it was

servicing the loan. The district court agreed and granted BSI’s motion for

summary judgment. 4 This appeal followed.

                               II.    Standard of Review

       We review de novo a district court’s grant of summary judgment. Watkins v.

Ford Motor Co., 190 F.3d 1213, 1216 (11th Cir. 1999). Summary judgment is

appropriate if the evidence presents no genuine dispute about any material fact and

compels judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); see also Fed. R. Civ. P. 56(a). “In determining the relevant set of facts at

the summary judgment stage, we must view all evidence and make any reasonable

inferences that might be drawn therefrom in the light most favorable to the non-

moving party. However, we draw these inferences only to the extent supportable

by the record.” Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010) (citation

and quotation omitted).




       4
         The Collinses later moved to vacate the district court’s judgment and the court denied
the motion. They do not challenge this order on appeal.
                                                4
           USCA11 Case: 20-13913           Date Filed: 08/30/2021       Page: 5 of 6



                                    III.    Discussion

       The Collinses argue that the district court erred in finding that their failure to

make mortgage payments to BSI precluded their breach-of-contract claim because

a mortgage borrower may bring such a claim regardless of whether he is in default.

We disagree.

       “The elements of a breach-of-contract claim under Alabama law are (1) a

valid contract binding the parties; (2) the plaintiffs’ performance under the

contract; (3) the defendant’s nonperformance; and (4) resulting damages.”

Reynolds Metals Co. v. Hill, 825 So. 2d 100, 105 (Ala. 2002).5 In support of its

motion for summary judgment, BSI submitted an affidavit from one of its officers

who attested that the Collinses had not made a mortgage payment to BSI for the

entire time period in which BSI serviced the loan. BSI also pointed to Mariann

Collins’s deposition testimony where she admitted to having made no mortgage

payments to BSI. The Collinses argue that BSI refused payment, but that is

directly contradicted by Mariann Collins’s testimony. The Collinses have failed to

point to any evidence in the record to show they performed under the contract with

BSI. See Penley, 605 F.3d at 848. 6


       5
       “[F]ederal courts sitting in diversity apply state substantive law and federal procedural
law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996). Accordingly, we apply
Alabama state law to the Collinses’s breach-of-contract claim.
       6
        The Collinses focus on three cases to support their argument that a plaintiff’s
nonperformance under the contract does not preclude a breach-of-contract claim. All three cases
                                                5
            USCA11 Case: 20-13913            Date Filed: 08/30/2021       Page: 6 of 6



       Accordingly, because the undisputed record evidence shows that the

Collinses failed to perform under the contract, they cannot succeed on their breach-

of-contract claim against BSI and we affirm the district court’s entry of summary

judgment on this basis. 7

       AFFIRMED.




are inapplicable here. In Bates v. JPMorgan Chase Bank, NA, we applied Georgia law in
reviewing the debtor’s breach-of-contract claim against the lender, and Georgia law—unlike
Alabama law—does not require the plaintiff’s performance as an element of such a claim. 768
F.3d 1126, 1130 (11th Cir. 2014). In Jackson v. Wells Fargo Bank, N.A., the plaintiff’s
performance under the contract was not at issue and the court considered only whether there was
sufficient evidence that the defendant breached an acceleration clause in the contract. 90 So. 3d
168, 172–73 (Ala. 2012). Finally, contrary to the Collinses’s argument, Winkleblack v. Murphy
does not provide for a mortgage-contract exception to the requirement that a plaintiff must
perform under the contract. 811 So. 2d 521, 529–30 (Ala. 2001) (reiterating that the plaintiff
was required to prove his performance in order to establish that the defendant breached the
contract under Alabama law).
       7
          Because summary judgment was appropriate on the merits of the breach-of-contract
claim, we do not reach the other arguments that the Collinses raise in their brief—namely that
the district court applied an incorrect summary judgment standard and erred in finding that BSI,
as the assignee of the loan, could not be held liable for any alleged breach of contract by the prior
servicer CitiMortgage.
                                                 6